CRIST, Judge.
Appeal from convictions for first degree assault, armed criminal action, two counts of second degree assault, four counts of third degree assault, and one count of resisting arrest. Defendant was sentenced as a prior offender to fifteen years each on the first degree assault and armed criminal action charges, and seven years on each of the second degree assault charges, said sentences to run concurrently. Additionally, defendant received concurrent sixty-day sentences on each of the five remaining charges. We affirm.
On December 21, 1984, defendant was involved in a fist fight with one Jonnie Doss, after which both defendant and Doss drove away from the scene of the fight. Defendant, driving his own car, quickly pulled along side the car in which Doss occupied the right-hand, rear seat. After pulling up, defendant fired one shot which entered the other car and wounded Doss in the abdomen.
An off duty police officer, who observed both the fight and the shooting, followed defendant’s car in an unmarked police car. During what became a high speed chase, the officer followed defendant as he entered highway 40 via an exit ramp and proceeded westward in an eastbound lane. That trip ended when defendant’s vehicle caused a multiple car collision that injured six people.
Defendant’s sole point on appeal is that the trial court erred in failing to submit additional instructions for the lesser included assaults within the first degree assault charge. There is no error because defendant did not request such instructions at trial. State v. Morton, 684 S.W.2d 601, 611 (Mo.App.1985); and State v. White, 660 S.W.2d 237 (Mo.App.1983).
Judgment affirmed.
DOWD, P.J., and REINHARD, J., concur.